Citation Nr: 0307772	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hypothyroidism with a history of Grave's disease.  

(The issue of entitlement to a rating in excess of 30 percent 
for exophthalmos with bilateral visual field contraction and 
chronic dry eye syndrome will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1975 to 
September 1978.  

A May 1980 rating decision granted service connection and an 
initial 10 percent rating for Grave's disease from September 
1978.  A September 1991 rating decision increased the rating 
for Grave's disease status post radioiodine therapy with 
myxedema and dysthymic disorder to 30 percent from October 
1989 and granted a separate 30 percent rating for 
exophthalmos with bilateral visual field contraction from 
October 1989.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 30 percent rating for hypothyroidism with a 
history of Grave's disease and the 30 percent rating for 
exophthalmos with bilateral visual field contraction and 
chronic dry eye syndrome.  

In January 2002, the Board remanded the case to obtain 
additional medical records and new VA examinations, which 
were accomplished in May 2002, and to obtain the veteran's 
postal service employment records, which was not 
accomplished.  Given the veteran's January 2002 statement, 
which indicates that she has missed "hundreds of hours" of 
work due to her eye disability, the Board will address only 
the issue of increased rating for hypothyroidism with a 
history of Grave's disease.  

In order to obtain the veteran's employment records, which 
will document the actual number of hours missed from work, 
the Board will undertake additional development on the issue 
of increased rating for exophthalmos with bilateral visual 
field contraction and chronic dry eye syndrome.  38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  

In the representative's presentation on behalf of the veteran 
in February 2003, the issue of entitlement to service 
connection for major depression secondary to Grave's disease 
is raised.  This matter is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has managed to continue working for the 
postal service for over a decade, and she has not been 
hospitalized recently for treatment of hypothyroidism 
symptoms.  

2.  Sleepiness and muscle weakness cause the veteran to 
arrive late for work and, after two hours of standing or 
sitting at a computer terminal, to put her head down in order 
to avoid falling over.  

3.  Names of postal coworkers, routes, and procedures that 
she had worked with for twelve years elude the veteran, who 
cannot remember very recent conversations with coworkers and 
family members.  

4.  Chronic mild dysthmia in July 1991 had worsened to severe 
major depression with decreased global assessment function 
of 40 in May 2002.  

5.  In spite of 90 minute sessions with a workout buddy at 
the gym, four times per week, the veteran has continued to 
gain weight and become obese.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for hypothyroidism with 
a history of Grave's disease are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, 
Diagnostic Code 9703 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has fulfilled its duty to notify the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The RO's February 2002 letter, the 
October 1999 rating decision, the August 2000, June 2001, and 
December 2002 statements of the case, and the January 2002 
Board remand informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
and which party was responsible for obtaining the evidence.  
In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was her responsibility to identify health 
care providers with specificity and that it still remained 
her ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claim.  The 
RO's February 2002 letter specifically informed the veteran 
of applicable provisions of The Veterans Claims Assistance 
Act of 2000.  

In addition, the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claims for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The VA obtained the 
available medical records from the identified health care 
providers, and the veteran received VA thyroid and 
parathyroid diseases and mental disorders examinations in May 
2002.  The veteran and her representative filed several lay 
statements with the RO, and the veteran chose to provide new 
medical evidence in lieu of a hearing before the Board.  
Although the VA has not yet obtained the veteran's postal 
service employment records, which are in the custody of a 
federal entity, the Board will proceed with a decision.  
There will be no prejudice to the veteran, because an 
increased rating is established for hypothyroidism with a 
history of Grave's disease based on the current evidence of 
record.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of her earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical or mental disability must 
be considered from the point of view of the veteran working 
or seeking work and the ability of the veteran's body or 
psyche as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has a 
duty to acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The current evidence of record establishes that a 60 percent 
rating is warranted for sleepiness, muscular weakness, mental 
disturbance, and weight gain due to the veteran's thyroid 
disability.  Hypothyroidism, with cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness is assigned a 100 
percent evaluation.  Hypothyroidism, with muscular weakness, 
mental disturbance, and weight gain, is assigned a 60 percent 
evaluation.  Hypothyroidism, with fatigability, constipation, 
and mental sluggishness, is assigned a 30 percent evaluation.  
38 C.F.R. § 4.119, Diagnostic Code 7903.  

In a January 2002 statement and a May 2002 report of medical 
history, the veteran reported that fatigue and sleepiness had 
caused her to oversleep and arrive late for work, which had 
led to recent reprimands at work.  After standing or sitting 
at a computer terminal for two hours, she would feel so 
sleepy and lacking in muscle control that she had to put her 
head down in order to avoid falling over.  Names of postal 
coworkers, routes, and procedures that she had worked with 
for twelve years eluded her.  Her postal coworkers and family 
members got angry and frustrated with her because she could 
not remember recent conversations about work and home issues.  
To avoid embarrassing herself and disappointing others, she 
had become extremely isolated.  As a result, chronic mild 
dysthymic disorder with mild incapacity in July 1991 had 
worsened to severe major depression with decreased global 
assessment function of 40 in May 2002.  Although the veteran 
did not want to describe herself as mentally incapacitated, 
the May 2002 VA mental disorders examiner found that her 
mental disorder had worsened a great deal from July 1991.  
The May 2002 examiner noted that her depression was divided 
between her organic thyroid disability and her personal 
loneliness.  The veteran had also gained a lot of weight to 
the point of becoming obese.  From a rather stocky 147 pounds 
in July 1991, she weighed in at an obese 167 pounds in May 
2002.  She worked out four times a week in 90 minute sessions 
with a workout buddy, but her metabolism was so low that she 
barely broke a sweat, and she had to use weights carefully in 
order to avoid injuring her weak muscles.  In spite of her 
efforts at the gym, she had continued to gain weight.  For 
all these reasons, the severe increase in sleepiness, 
muscular weakness, mental disturbance, and weight gain 
warrant the higher 60 percent rating.  

A 100 percent rating is not in order because, in spite of her 
thyroid disability, the veteran has managed to continue 
working at the postal service for over a decade.  The 
veteran's January 2002 statement indicates that much of the 
time missed from work has been due to a service-connected eye 
disability, which the Board will address in separate 
development.  Evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  
Although the veteran has complained of muscular weakness and 
sleepiness before and during her workday, the medical 
evidence does not show the cold intolerance, cardiovascular 
involvement, or bradycardia required to establish a 100 
percent rating.  Therefore, an increased rating of 60 percent 
rating, but no higher, will be assigned.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2002).  The 
veteran has continued to work for the postal service for over 
ten years, and the evidence shows no recent hospitalizations 
for treatment of hypothyroidism with a history of Grave's 
disease.  The veteran's January 2002 statement indicates that 
much of the time missed from work has been due to a service-
connected eye disability, which the Board will address in 
separate development.  Referral for consideration of an 
extraschedular rating for hypothyroidism with a history of 
Grave's disease is not currently warranted.  


ORDER

Entitlement to a 60 percent rating for hypothyroidism with a 
history of Grave's disease is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


